DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment 1/29/21 has been entered.  Claims 1 and 7 are amended.  Claims 11- 24 are withdrawn as being directed to a non-elected invention.  Claims 1- 5 and 7- 10 are being addressed by this Action.
Response to Arguments
	It is noted that applicant’s Amendment has changed the scope of the claims, requiring a new rejection including a reinterpretation of the cited prior art references.
Applicant's arguments filed 1/29/21 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Crowley does not disclose ablation elements movable relative to the ablation device, the Office respectfully submits that applicant’s argument is not commensurate with the scope of the claims.  
	Contrary to applicant’s assertion that the amendment to claim 1 makes clear that the ablation device is a unitary device, the amendment to claim 1 regarding “an ablation element attached to the ablation device” is indefinite (See the rejection under 35 U.S.C. § 112(b) below).  Additionally, applicant’s own invention is described as a system including an ablation catheter and an ultrasound transducer disposed within the distal region of the ablation catheter (applicant’s Specification, P. [0011]).  Additionally, the 
Joinder references (e.g., attached, coupled, connected, and the like) are to be construed broadly and may include intermediate members between a connection of elements and relative movement between elements. As such, joinder references do not necessarily infer that two elements are directly connected and in fixed relation to each other (applicant’s Specification, P. [0066])
In light of the rejection under 35 U.S.C. § 112(b) below, and as reinterpreted in response to applicant’s Amendment, Crowley in view of Simpson meets the requirements of the claims because Crowley in view of Simpson discloses a system for tissue ablation having an acoustic ablation device and a standoff balloon broadly joined or attached as defined by applicant (See Joinder definition cited above).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1- 5 and 7- 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For the purposes of examination, the Office is interpreting “attached” according to applicant’s own broad interpretation of the word found in P. [0066] of applicant’s Specification (cited above in the Response to Arguments).  Additionally, based on the Office’s understanding of applicant’s invention being a system with a component ablation device and a component balloon (applicant’s Specification, Fig. 3, Ps. [0041], [0051] - - balloon 28 is positioned such that ablation element 22 (e.g., ultrasound transducers 24 located on shaft 26) are positioned therein), the Office is interpreting the amendment to claim 1 as reciting a system in which the ablation device and component balloon are attached to each other because they are component parts of the system.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 2, 4- 5 and 8- 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US Pat. No. 5,630,837) in view of Simpson et al. (US Pub. No. 2010/0121346 A1).

    PNG
    media_image1.png
    869
    868
    media_image1.png
    Greyscale

Regarding claim 1 and claim 9 in light of the rejection under 35 U.S.C. §112(b), Crowley discloses an ablation device (500, 600) (Figs. 1- 8, 11) (Col. 2, l. 4- 19 - - catheter system for tissue ablation having an acoustic ablation device and a sonolucent standoff balloon for positioning the acoustic ablation device in proximity to tissue to be ablated), comprising:

an ablation element (502, 504- 514, 602) (Figs. 1- 8, 11) attached to the ablation device (600) (Col. 3, l. 48- 55; Col. 6, l. 48- 54 - - the rejection uses electrophysiology catheter 600 having an acoustic array 602, however, since Crowley describes the annular acoustic elements included in the acoustic array in the electrophysiology catheter 500 embodiment only, they are cited here for reference, example individual ablation elements are indicated in Annotated Fig. 11) and disposed within the distal region, wherein the ablation element (502, 504- 514, 602) is configured to emit ablative energy outwardly relative to a longitudinal axis of the elongate catheter body (582) (Col. 6, l. 26- 35; Col. 6, l. 48- 64); and
a balloon (624) (Fig. 11) attached to the ablation device (600) (Col. 7, l. 3- 10 - - since catheter 600 is slid up and down within sheath 582, which is stabilized by balloon 624 as shown in Fig. 11, balloon (624) is interpreted as attached to the ablation device (600) given that the joinder term is “to be construed broadly and may include intermediate members between a connection of elements and relative movement between elements. As such, joinder references do not necessarily infer that two elements are directly connected and in fixed relation to each other” (See applicant’s Specification P. [0066]) and positioned about the distal region and defining an interior in communication with the lumen, wherein the balloon (624) is expandable outwardly from an outer surface of the elongate catheter body (582) (See Fig. 11) (Col. 7, l. 3- 10), and 

Crowley does not specifically disclose 
(claim 1) an exterior surface of the balloon is shaped to stably engage an interior wall of a blood vessel without occluding blood flow through the blood vessel;
(claim 9) cross-shaped transverse cross-section. 
However, Simpson teaches a guiding catheter that can provide access to venous structures for medical procedures and be firmly lodged in those vessels while still allowing some amount of blood flow in the vessels (P. [0006]).  Simpson further teaching 
(claim 1) an elongate catheter body (102) (Figs. 1- 5) having a lumen (202) (Figs. 2- 4), the elongate catheter body (102) including a distal region; and
a balloon (104) (Figs. 1- 5) positioned about the distal region and defining an interior in communication with the lumen (202), wherein the balloon (104) is expandable outwardly from an outer surface of the elongate catheter body (102) (See Fig. 4), and wherein, when the balloon (104) is expanded outwardly from the outer surface of the elongate catheter body (102), an exterior surface of the balloon is shaped to stably engage an interior wall of a blood vessel without occluding blood flow through the blood vessel (Ps. [0022], [0033], [0037]);

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon associated with Crowley such that it has a cross-shaped transverse cross-section when expanded that allows an exterior surface of the balloon to stably engage an interior wall of a blood vessel without occluding blood flow through the blood vessel as taught by Simpson because it would provide for channels that allow an external flow of blood to move past the outer surfaces of the lodged catheter shaft and balloon (Simpson - - P. [0022], [0033], [0037]).  The motivation for the modification would have been to allow the balloon to advantageously remain inflated in place for longer periods of time, thereby permitting access to venous structures for medical procedures while being firmly lodged in those vessels and still allowing some amount of blood flow in the vessels (Simpson, Ps. [0006], [0022]).
Regarding claim 2 in light of the rejection under 35 U.S.C. §112(b), Crowley in view of Simpson discloses the apparatus of claim 1, Crowley further disclosing wherein the ablation element (502, 504- 514, 602) comprises an acoustic ablation element (Col. 3, l. 48- 55; Col. 6, l. 26- 35; Col. 6, l. 48- 54).
Regarding claim 4 in light of the rejection under 35 U.S.C. §112(b),  Crowley in view of Simpson discloses the apparatus of claim 2, Crowley further disclosing wherein the acoustic ablation element (502, 504- 514, 602) comprises a plurality of ultrasound transducers (526) (Figs. 2- 6) (Col. 3, l. 56-67 - -each acoustic ablation 
Regarding claim 5 in light of the rejection under 35 U.S.C. §112(b), Crowley in view of Simpson discloses the apparatus of claim 1, Crowley further disclosing wherein the ablation element (502, 504- 514, 602) is disposed within the balloon (624) (See Fig. 11).
Regarding claim 8 in light of the rejection under 35 U.S.C. §112(b), Crowley in view of Simpson discloses the apparatus of claim 1, Crowley further disclosing wherein the ablation element (502, 504- 514, 602) comprises an omnidirectional ablation element (Col. 4, l. 1- 7).
Regarding claim 10 in light of the rejection under 35 U.S.C. §112(b),  Crowley in view of Simpson discloses the apparatus of claim 1, Crowley further disclosing wherein the ablation element (502, 504- 514, 602) is further configured to operate in an imaging mode (Col. 4, l. 37- 46 - - similarly to applicant’s invention the ultrasound transducer emits acoustic energy in an imaging mode wherein the ultrasound transducer emits acoustic energy at an imaging level (See applicant’s specification P. [0011]), Crowley discloses acoustic imaging transducer arrays driven at an average imaging power level).
Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US Pat. No. 5,630,837) in view of Simpson et al. (US Pub. No. 2010/0121346 A1) and Schaer (US Pub. No. 2013/0131668 A1).
Regarding claim 3 and claim 7 in light of the rejection under 35 U.S.C. §112(b),  Crowley in view of Simpson discloses the apparatus of claim 2, but Crowley in view of Simpson does not disclose 
(claim 3) wherein the acoustic ablation element comprises a plurality of ultrasound transducers arranged in a circumferential array;
(claim 7) wherein the ablation element is attached to the ablation element in a manner that permits the ablation element to rotate about a longitudinal axis of the elongate catheter body.
However, Schaer teaches an inflatable balloon with a rotatable and axially translatable catheter with a vibrational transducer acoustic ablation element (Ps. [0027], [0034])
(claim 3) wherein the acoustic ablation element comprises a plurality of ultrasound transducers arranged in a circumferential array (P. [0034]);
(claim 7) wherein the ablation element is attached to the ablation element in a manner that permits the ablation element to rotate about a longitudinal axis of the elongate catheter body (P. [0034]).
The circumferential array of rotatable transducers taught by Schaer performs the same function of being selectively positioned to achieve a desired therapy (Schaer - - P. [0027]) as the linear array of transducers disclosed by Crowley in view of Simpson (Crowley - - Col. 6, l. 48- 64; claim 37 recites a linear array). Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (circumferential array of transducers) for another (linear array of transducers) since the substitution would have yielded .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.R/           Examiner, Art Unit 3771                                                                                                                                                                                             

/WADE MILES/           Primary Examiner, Art Unit 3771